--------------------------------------------------------------------------------

EXHIBIT 10.27
 

(oxy logo) [img001_v1.jpg]
Occidental Energy Marketing, Inc.
A subsidiary of Occidental Petroleum Corporation
5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521
P. O. Box 27570, Houston, Texas 77227-7570
Phone 713.215.7000
   

 
CRUDE OIL CONTRACT AMENDMENT No. 1
 
VIA FAX:
 
TO:
Pioneer Natural Resources USA, Inc.
   
Attn: Contract Management Services
Fax: (972) 969-3574
Trader: Deb Stewart
       
FROM:
Occidental Energy Marketing, Inc.
   
Trader: Mark Hafner
       
RE:
Occidental Contract # 1101-PNR-176641-P
Amendment  #1

 

 
This Amendment Number 1 to the Crude Oil Contract between Occidental Energy
Marketing, Inc. (“OEMI”) and Pioneer Natural Resources USA, Inc.
(“Counterparty”) dated January, 2011 (the “Contract”) is entered into as of
January 17, 2011.
     
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, the Parties agree that the Contract is hereby
amended effective January 1, 2011 as set forth below.
     
Add the Elizabeth Shoemaker 39 #1 R & 40 1 lease to the contract and Exhibit
“A”.
     
All other terms of the agreement are unchanged.
     
Agreed to and approved by:
 
OEMI
     
-s- mark hafner [img002_v1.jpg]
   
Mark Hafner
 
Director, Crude Oil Acquisitions
     
Agreed to and approved by:
 
Pioneer Natural Resources USA, Inc.
     
-s- hershal k. wolfe [img003_v1.jpg]
   
Hershal K. Wolfe
Vice President Marketing
 

 
01/17/2011
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
OEMI’s CONTRACT: 1101-PNR-176641-P #1
Counter Party Name: Pioneer Natural Resources USA, Inc.
Counter Party Contract Number:
Allegro Contract Number: 176641
 
INTERFACE
 
PRODUCT
 
OPERATOR
 
LEASE NAME
 
LEASE EFFECTIVE
DATE
 
CONTROLLED
%
 
COUNTY
 
STATE
 
TRANSPORTER
 
DELTA
 
DELTA
EFFECTIVE
DATE
 
CONTRACT
 
  PRICE INDEX
                                                 
742093480000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 27
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093410000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 27A
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093420000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 28.28C CONSOL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093430000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 28A/SLAUGHTER 19D.29A
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093440000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 30
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093470000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 30B
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093450000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 31
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093460000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ABRAXAS 32A CONSOL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093990000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALDWELL K 2
 
1/1/2011
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
74209400000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALDWELL K 45
 
1/1/2011
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094010000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALDWELL L & M
 
1/1/2011
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093490000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 11
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093500000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 17A/WHEELER 17
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093510000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 19
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093520000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 27
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093530000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 3
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093540000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ALLAR 37
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093550000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ARICK 34
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093560000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
CHIEFTAN/RAMSEY WL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094460000PNTS  
WTI
 
Pioneer Natural
Resources USA. Inc.
  ELIZABETH SHOEMAKER 39 #1R& 40 1  
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093570000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ELLIS 8
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094030000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
H F NEAL
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094060000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
HACIENDA
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093530000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
HARRISON
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093590000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
HERNANDEZ 20
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094040000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
JACK GARNER
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094050000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
LANE 11
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
74209360000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
LOUDER 18/SLATTON
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093610000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
LOUDER 33
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093620000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MARTIN CONSOL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093640000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCADAMS 10
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093630000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCCLANE
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093650000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCMORRIES 1
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093660000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCMORRIES 10
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093670000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MCMORRIES 33
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093680000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MEEK A
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093690000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MEEK D
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093700000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MEEK E CONSOL
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093710000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
MEEK F
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093720000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
OA DICKENSON/CASAGA
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093730000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON E
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093740000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON G
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093750000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON HIJ
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093760000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON K
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093770000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON L
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093780000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
ORSON M
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094070000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
OWENS /VINA VANCE
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094120000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
OWENS L
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094130000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
PEMBROOK 26
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093790000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
PINKERTON
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094140000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
RATLIFF 6
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093800000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
RICHARDS 25
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093810000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
RICHARDS 44
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094080000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
RUBY
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093820000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
SCOTT 28
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093880000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 6-16, 6-17
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093890000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 6-25 & 6-25A
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093900000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 6-39 & 6-45
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093860000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 6-43 & 7-1
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093970000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-11, 7-18
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093920000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-15
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093930000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-22
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093940000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-23, 7-33
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093950000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-29
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093980000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-39
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093960000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-41 & 7-43
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093910000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNIVERSITY 7-6 & 7-8
 
1/1/2011
 
100.00000000
 
ANDREW
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094090000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
UNRUH
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093830000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
VOGLER 13
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093840000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
VOGLER 14
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742093850000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
VOGLER 6
 
1/1/2011
 
100.00000000
 
MARTIN
 
TX
 
OET Trucks
 
$1.15
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094020000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
WHEELER STORAGE
 
1/1/2011
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$1.29
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094100000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
WOOLEY 7
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff
742094110000PNTS
 
WTI
 
Pioneer Natural
Resources USA. Inc.
 
WOOLRIDGE 11
 
1/1/2011
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$1.19
 
1/1/2011
 
176641
 
XPA - Midland Sweet + 7%AWTSdiff

 
 

--------------------------------------------------------------------------------